Citation Nr: 1331290	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  07-28 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating higher than 20 percent for gout of the bilateral feet prior to May 13, 2011, and a rating higher than 40 percent thereafter. 

2. Entitlement to a rating higher than 10 percent for left knee instability, effective April 28, 2010. 

3. Entitlement to a rating higher than 40 percent for limited extension of the left knee due to degenerative joint disease, effective April 28, 2010. 

4. Entitlement to a rating higher than 10 percent for degenerative joint disease, status post-left knee injury, prior to April 28, 2010.

5. Entitlement to a rating higher than 10 percent for limited extension of the right knee due to degenerative joint disease, effective April 28, 2010.

6. Entitlement to a rating higher than 10 percent for degenerative joint disease, status post-right knee injury. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, and from June 1971 to July 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2009, the Veteran testified at a personal hearing before the undersigned member of the Board. 

In October 2009, and also in May 2012, the Board remanded the claims for additional development.  Thereafter, the RO granted increased ratings for the knee disabilities and also granted service connection for a multitude of other orthopedic disabilities in a January 2013 rating decision.  The Veteran submitted an Appeals Satisfaction Notice response form in March 2013 that he was satisfied with the decision rendered and wished to withdraw any remaining issues on appeal.


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran indicated he is withdrawing his appeal for issues remaining before the Board, including; a disability rating higher than 20 percent for gout of the bilateral feet prior to May 13, 2011, and a rating higher than 40 percent thereafter; a rating higher than 10 percent for left knee instability, effective April 28, 2010; a rating higher than 40 percent for limited extension of the left knee due to degenerative joint disease, effective April 28, 2010; a rating higher than 10 percent for degenerative joint disease, status post-left knee injury, prior to April 28, 2010; a rating higher than 10 percent for limited extension of the right knee due to degenerative joint disease, effective April 28, 2010; and a rating higher than 10 percent for degenerative joint disease, status post-right knee injury.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of these claims. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn on the record during a hearing and at any time before the Board promulgates a decision. See 38 C.F.R. §§ 20.202, 20.204 (2013). Withdrawal may be by the Veteran or his authorized representative. See 38 C.F.R. § 20.204. Here, in March 2013, the Veteran submitted an Appeal Satisfaction Notice in response to a January 2013 rating decision, in which he indicated that he was satisfied and wished to withdraw any remaining issues that had been remanded to the AMC by the Board, which include the issues in the Board's May 2012 remand. 

Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to the claims concerning the ratings for the bilateral feet; left knee instability; limited extension of the left knee due to degenerative joint disease; degenerative joint disease, status post-left knee injury; limited extension of the right knee due to degenerative joint disease; and degenerative joint disease, status post-right knee injury. Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.


ORDER

This appeal is dismissed.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


